Citation Nr: 1043791	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance of another person.


REPRESENTATION


Veteran represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 
1965 and from November 1980 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Regional Office 
(RO) in Phoenix, Arizona.

In June 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge in Phoenix, Arizona.  A transcript 
of these proceedings has been associated with the Veteran's 
claims file.



FINDINGS OF FACT

The service-connected loss of use of both feet, status post viral 
encephalitis, multi-system disorder, right and left lower 
extremity weakness is rated as 100 percent disabling and is shown 
to render the Veteran incapable of protecting himself from the 
hazards and dangers incident to his daily life without the 
regular aid and attendance of another person.



CONCLUSION OF LAW

The criteria for the assignment of special monthly compensation, 
based on the need for regular aid and attendance of another, are 
met.  38 U.S.C.A. §§ 1114(l), 1114(s) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.350(b), 3.350(i), 3.352(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  

As the Board has granted the full benefit sought with respect to 
the issue on appeal, there is no prejudice to the Veteran under 
VA's duties to notify and assist.  As such, any error in the 
sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Special Monthly Compensation (SMC) - Aid and Attendance

SMC is payable to a Veteran for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less, or being permanently bedridden or 
so helpless as a result of service-connected disability that he 
or she is in need of the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2010).

As an initial matter, the Board notes that the Veteran is already 
in receipt of SMC pursuant to 38 U.S.C. § 1114(o), 38 C.F.R. 
§ 3.350(e), based on paraplegia with loss of use of both legs and 
loss of use of anal and bladder sphincter control.   However, a 
veteran receiving the maximum rate under 38 U.S.C. 1114 (o) (or 
(p)) who is in need of regular aid and attendance or a higher 
level of care is entitled to an additional allowance during 
periods he or she is not hospitalized at United States Government 
expense.  Determination of this need is subject to the criteria 
of 3.352.  The regular or higher level aid and attendance 
allowance is payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C. 1114 (o) or (p), 
or was based on an independent factual determination.  38 C.F.R. 
§ 3.350(h)(1).

Under 38 C.F.R. § 3.352, the factors considered to determine 
whether regular aid and attendance is needed include: inability 
to dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need to adjust special prosthetic or 
orthopedic appliances which by reason of the particular 
disability requires aid (this does not include adjustment of 
appliances that persons without any such disability would be 
unable to adjust without aid, such as supports, belts, lacing at 
the back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to wants of nature; or incapacity, physical 
or mental, which requires care or assistance on a regular basis 
to protect a claimant from the hazards or dangers incident to his 
daily environment. 38 C.F.R. § 3.352(a) (2009).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that he is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It 
is logical to infer, however, a threshold requirement that "at 
least one of the enumerated factors be present." Turco, 9 Vet. 
App. at 224.  "Bedridden" will be that condition which, by 
virtue of its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for a 
greater or lesser part of the day to promote convalescence or 
cure is insufficient.  38 C.F.R. § 3.352(a) (2009).

To establish entitlement to SMC based on housebound status under 
38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has 
a single service-connected disability evaluated as 100 percent 
disabling and an additional service-connected disability, or 
disabilities, evaluated as 60 percent or more disabling that is 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems; or, the Veteran has a single service-connected 
disability evaluated as 100 percent disabling and due solely to 
service-connected disability or disabilities, the Veteran is 
permanently and substantially confined to his or her immediate 
premises.  38 C.F.R. § 3.350(i).  In this case, because the 
Veteran does not contend that he is permanently and substantially 
confined to his immediate premises, and because the aid and 
attendance benefit is paid at a higher rate than the housebound 
benefit, analysis of entitlement to SMC based on housebound 
status does not avail the Veteran of any higher benefit.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


A June 2006 VA Form 21-2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and Assistance, reflects that the 
Veteran is unable to ambulate without an assistive device, 
experiences loss of bowel and bladder control, and can only leave 
his home with the assistance of another person.  A June 2006 
request was made for Aid and Attendance benefits based on 
evaluation showing that the Veteran could not leave his home 
without assistance and needed additional assistance to dress his 
lower extremities, bathe, cook, shop, and bank.

July 2006 treatment notes reflect that the Veteran was continent 
while in a VA facility and only required minimal assistance to 
dress himself.  A separate July 2006 treatment note reflects that 
the Veteran's ambulatory problems had gradually increased over 
the past two (2) years.  

A November 2006 treatment note states that the Veterans wife must 
assist him with transportation and all activities of daily living 
and that he does not remember to take his medications unless she 
reminds him.  The Veteran was observed to be able to tell when he 
needed to use the restroom.

The Veteran's wife submitted a November 2006 statement that he 
required help with all personal functions and for "generally 
getting around and taking care of himself."  

VA treatment records reveal ongoing treatment and assessment of 
the Veteran.  The Veteran's VA primary care physician wrote a 
January 2007 letter stating that he was both housebound and 
unable to complete all activities of daily living.  The physician 
explained that the Veteran could not leave his home without 
assistance, could not get up from a fall without assistance, and 
could not carry food and utensils from one place to another due 
to his severe gait disturbance.  In May 2007, the Veteran wrote 
to VA stating that his physical dexterity was considerably 
reduced.

A May 2008 VA examination revealed that, as a result of the 
residuals of the Veteran's post viral encephalitis, he had 
developed severe gait problems, bowel and bladder incontinence, 
and short term memory loss.  The Veteran was, at that time, using 
either a walker to assist him in ambulation or was pushed in a 
manual wheelchair by his wife; he was awaiting a motorized 
wheelchair.  The report states that he fell at home approximately 
once a week.  The examining neurologist described the Veteran as 
severely impaired.

In November 2009, the Veteran's gait was noted to have remained 
abnormal and to render him a fall risk.  The Veteran was assessed 
for the use of assistive devices to put on his socks; such 
devices were later provided, but the Veteran reported that they 
were unhelpful and that he could put on his socks given enough 
time to do so.  A subsequent assessment note describes the gait 
disturbance as severe and observes that the Veteran continued to 
use an electric scooter, but could ambulate with a cane for short 
distances.  He is noted to never leave home without his wife, but 
to attend meetings and church weekly.  In regard to continence, a 
note observes that the Veteran is aware of when he needs to use 
the restroom, but has difficulty getting to the restroom in time 
and wears adult diapers when in public.

In March 2010, the Veteran was afforded a VA examination to 
determine his level of cognitive impairment.  The examining 
psychologist opined that his cognitive function was mildly 
impaired and that the level of functioning was likely to affect 
his ability to participate in planning and executing the 
activities of daily living.  The examiner, although stating that 
the Veteran could describe how to make a sandwich, dress, and 
bathe, noted that his cognitive assessment was below average.  
The report reflects that the Veteran's wife handled their 
finances.  

A March 2010 treatment note states that the Veteran was only able 
to mobilize out of his wheelchair with the assistance of a cane.  
The Veteran and his wife noted that they had not observed any 
deterioration in his condition, but also had not observed any 
improvement.

The Veteran's wife submitted a June 2010 statement about the 
Veteran's ability to function.  She noted that the Veteran could 
not cook, forgets dates and times, could not manage his own 
medications, does not drive, can write checks but can get 
confused about finances, and can dress himself but only very 
slowly if unassisted because his legs or arms may begin to shake.  
She explained that although his problems with incontinence had 
improved, when "something happens," he needs help cleaning 
himself and changing.  She noted that he does bathe himself by 
sitting on a chair in the shower, but cannot be left alone.

The Veteran and his spouse, accompanied by his authorized 
representative, testified before the below-signed in June 2010.  
He and his wife testified that he experiences memory problems and 
relies on a wheelchair for the majority of "getting around."  
His wife noted that although his incontinence problems had 
improved, that he still had "accidents" and needed assistance.  
She noted that he is unable to do household chores.  The below-
signed Veteran's Law Judge found the Veteran's, and his spouse's, 
testimony credible and presiding officials are owed deference as 
to determinations of witness credibility.  See Jackson v. 
Veterans Administration, 768 F.2d 1325, 1331 (1985), Pensaquitos 
Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 
1078 (1977).

Pertinent regulation states that the need for aid and attendance 
means helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  Determinations that a veteran is so helpless will be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  Here, the record reflects that 
the Veteran is unable to leave the house without the assistance 
of his wife or another person, cannot shop for himself or 
carrying food from one place to another, is at risk of falling 
and cannot get up from a fall without assistance, and, although 
mostly continent, requires assistance when incontinent.  Further, 
his cognitive status is impaired to the extent that VA 
neurologist opined that his memory problems interfered with the 
planning and execution of the activities of daily living.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Based on the above evidence as well as the credible testimony 
from the Veteran and his spouse and the opinion of his primary 
care provider, the Board finds that he is incapable of protecting 
himself from the hazards and dangers incident to his daily life 
without the regular aid and attendance of another person.  The 
Board resolves reasonable doubt in his favor and will grant the 
claim for SMC on the basis of need for aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350(b); 3.352(a) 
(2010).   As such, the Veteran is entitled to an aid and 
attendance allowance under 38 C.F.R. § 3.350(h)(1).


ORDER

Entitlement to special monthly compensation, based on the need 
for aid and attendance, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


